 In the Matter of KROGER GROCERY AND BAKING COMPANY, MEAT PACK-ING DIVISIONandPACKINGHOUSE WORKERS ORGANIZING COMMITTEE,LOCAL #169, AFFILIATED WITH THE C. I. O.Case No. R-3696.-Decided April 15,19,429Investigation and Certification of Representatives:stipulation for certificationupon consent electionMr. George J. Bott,for the Board.Mr. R. C. McClements,of Omaha, Nebr., for the Company.Mr. H. R. Ballard,of Omaha, Nebr., for the Union.Mr. A. Sumner Lawrence,of counsel to the Board.IDECISIONANDCERTIFICATION OF REPRESENTATIVESSTATEMENT OF THE CASEOn March 5, 1942, Packinghouse Workers Organizing Committee,affiliated with the C. I. 0., herein called the Union,' filed with theRegional Director for the Seventeenth Region (Kansas City, Missouri)a second amended petition alleging that a question affecting commercehad arisen concerning the representation of employees of KrogerGrocery and Baking Company, Meat Packing Division, Omaha, Ne-braska, herein called the Company,2 engaged in the processing,sale, anddistribution of meat and meat products at wholesale, and requestingan investigation and certification of representatives pursuant to Sec-tion 9 (c) of the National Labor Relations Act, 49 Stat. 449, hereincalled the Act.On March 18, 1942, the National Labor RelationsBoard, herein called the Board, acting pursuant to Section 9 (c) ofthe Act and Article III, Section 3, of National Labor Relations BoardRules and Regulations-Series 2, as amended, ordered an investigationand authorized the Regional Director to conduct it and to provide for' So described in the petition and amended petitions.In other formal papers the Unionwas described as "PackinghouseWorkers Organizing Committee, Local # 170 " The partieshave agreedthat the correctdesignation is "Packinghouse Workers Organizing Committee,Local #169" ; the caption and foinialdocumentsin the case are accordingly corrected.2The Company is an Ohio corporation with its principal office at Cincinnati,Ohio.Theonly section of the Company here involved is the Meat Packing Division located at Omaha,,Nebraska40 N L R B, No. 104582I KROGERGROCERY AND BAKING COMPANY583an appropriate hearing upon due notice. 'On March'13, 1942, the Com-pany, the Union,.and the Regional Director entered into a "STIPULA-lIONFORCERTIFICATIONUPONCONSENT ELECTION."Pursuant to the stipulation, an election by secret ballot was con-ducted on March 24, 1942, under the direction and'supervision of theRegional Director, among the following employees to determinewhether or not they desired to be represented by the Union: all pro-duction and maintenance employees of the Company at its Omaha,Nebraska,Meat Packing Division, excluding foremen, , supervisors,operatingengineers, office personnel, watchmen, and extra hide take-upmen.On March 25, 1942, the Regional Director issued and duly servedupon the parties his Election Report on the ballot.No objections to-the conduct of the ballot or the Election Report have been filed byany of the parties.In his Election Report, the Regional Director reported as followsconcerning the balloting and its results :Total on eligibility list_______________________________________ 56Total ballots cast --------------------------------------------- 52Total ballots challenged________`______------------------------------Total--------------Total blank ballots -------------------- '-------------------------0Total void ballots--------------------------------------------0Total valid votes counted_____________________________________52Votes cast for Packinghouse Workers Organizing Committee,Local #169, affiliated with the C I. 0 ------------------------50Votes cast against Packinghouse Workers Organizing CommitteeLocal #169, affiliated with the C I O______________________2Upon the basis of the stipulation, the Election Report, and theentire record in the case, the Board makes the following :FINDINGS OF FACT1.A question affecting commerce has arisen concerning the rep-resentation of employees of Kroger Grocery and Baking Company,Meat Packing Division, Omaha, Nebraska, within the meaning of Sec-tion 9 (c) and Section 2 (6) and (7) of the National Labor RelationsAct.,12.All production and maintenance employees of the Company atitsOmaha, Nebraska, Meat Packing Division, excluding foremen,supervisors, operating engineers, office personnel, watchmen, and extrahide take-up men, constitute a unit appropriate for the purposes ofcollective bargaining, within the meaning of Section 9 (b) of theNational Labor Relations Act.3. -PackinghouseWorkers Organizing Committee, Local #169, af-filiated with the C. 1. 0., has been designated and selected by a majorityof the employees in the above unit as their representative for thef 584DECISIONS OF NATIONAL LABOR RELATIONS BOARDpurposes of collective bargaining and is the exclusive representativeof all the employees in said unit, within the meaning of Section 9 (a)of the National Labor Relations Act.CERTIFICATION OF REPRESENTATIVESBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act,,IT IsHEREBYCERTIFIED that Packinghouse Workers Organizing Com-mittee, Local #169, affiliated with the C. I. 0., has been designatedand selected by a majority of all the production and maintenanceemployees of Kroger Grocery and Baking Company at its Omaha,Nebraska,Meat Packing Division, excluding foremen, supervisors,operating engineers, office personnel, watchmen, and extra hide take-upmen, astheir representative for the purposes of collective bargaining,and that, pursuant to the provisions of Section 9 (a) of the Act, Pack-inghouse Workers Organizing Committee, Local #169, affiliated withthe C. 1. 0., is the exclusive representative of all such employees for thepurposes of collective bargaining in respect to rates of pay, wages,hours of employment, and other conditions of employment.